DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30, 36, 37, 39, 44, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2011/0160797 A1 (Makous et al. hereinafter “Makous”).
Regarding claim 30, Makous teaches a method of using deep brain stimulation (DBS) for treating mental disorders associated with high connectivity in brain circuits, the method comprising (Abstract; par [0028], [0052] - method for treating a patient having a dysfunction using a stimulation lead within the brain of a patient is provided; DBS neurostimulation system 10; disorders, such as epilepsy and Parkinson's disease); providing a first electrical signal having a first frequency to a first electrode implanted at 
Regarding claim 36, Makous teaches the first frequency and the second frequency differ from one another by more than about one Hertz (par [0049]).
Regarding claim 37, Makous teaches the first frequency is greater than about 100 Hertz (par [0049]- range of 130 Hz-185 Hz) and the second frequency is greater than about 100 Hertz (par [0049]- range of 133 Hz-188 Hz).
Regarding claim 39, Makous teaches the step of providing the first electrical signal to the first electrode and the step of providing the second electrical signal to the second electrode are each performed using an implantable pulse generator (par [0028]-[0033]).
Regarding claim 44, Makous teaches a method of disrupting circuits within a brain using deep brain stimulation (DBS), the method comprising (Abstract; par [0028], [0052] - method for treating a patient having a dysfunction using a stimulation lead within the brain of a patient is provided; DBS neurostimulation system 10; disorders, such as epilepsy and Parkinson's disease): providing a first electrical signal to a first electrode and a second electrical signal to a second electrode, the first electrode and second electrode each positioned at separate locations within a common brain circuit, the first and second electrical signals having mismatched frequencies (par [0049]- To treat Parkinson's disease, the electrodes 26 on the stimulation lead 12 are placed adjacent to the VIM of the thalamus 50 and the STN 54; the VIM of thalamus 50 and the STN 54 are concurrently stimulated with different electrodes 26 on the same stimulation lead 12 using different stimulation parameter sets; the STN 54 is stimulated with a pulsed electrical waveform having a frequency in the range of 130 Hz-185 Hz and a pulse duration 60 µs-90 µs, while the VIM of the thalamus 50 is stimulated with a pulsed 
Regarding claim 45, Makous teaches the mismatched frequencies of the first electrical signal and the second electrical signal differ by at least one Hertz (par [0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31, 32, 34 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of US 2015/0005568 A1 (Chib et al hereinafter, “Chib”).
Regarding claim 31, Makous does not teach one of the first electrode and the second electrode is implanted into a supplementary motor area (SMA) of a brain or a dorsal anterior cingulate cortex (dACC) of the brain. However, Chib teaches one of the first electrode and the second electrode is implanted into a supplementary motor area (SMA) of a brain or a dorsal anterior cingulate cortex (dACC) of the brain (par [0037]-[0039]- dorsal anterior cingulate cortex).  Applied to the invention of Makous, the features of Chib would provide stimulation of the dorsal anterior cingulate cortex area of the brain.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Chib in the invention of Makous, since such a modification would provide the predictable results of effective stimulation known to provide improved dopamine increase and neuron stimulation.
Regarding claim 32, Makous teaches one of the first electrode and the second electrode is implanted into a ventral capsule/ventral striatum (VC/VS) of the brain (par [0053]).
Regarding claim 34, Makous does not teach the method further includes the step of performing an electroencephalogram (EEG). However, Chib teaches the method further includes the step of performing an electroencephalogram (par [0031], [0047]).   Applied to the invention of Makous, the features of Chib would provide EEG during stimulation procedures as known in the art.  It would have been obvious to one of 
Regarding claim 47, Makous does not teach one of the first electrode and the second electrode are positioned within the distal anterior cingulate cortex ( dACC) of the brain. However, Chib teaches one of the first electrode and the second electrode are positioned within the distal anterior cingulate cortex (dACC) of the brain (par [0037]-[0039]- dorsal anterior cingulate cortex). Applied to the invention of Makous, the features of Chib provide means stimulate the dorsal anterior cingulate cortex area of the brain.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Chib in the invention of Makous, since such a modification would provide the predictable results of effective stimulation known to provide improved dopamine increase and neuron stimulation.
Claim 33, 35, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of US 2016/0089532 A1 (Dou).
Regarding claim 33, Makous does not teach the method further comprises recording brain activity using a recording device coupled to the first electrode and the second electrode. However, Dou teaches a method of recording brain activity using a recording device coupled to a first electrode and a second electrode (pars 0023, 0027-0028). Applied to the invention of Makous, the features of Dou would provide adaptive control of the stimulation parameters for maximum efficiency.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method 
Regarding claim 35, Makous does not teach the step of recording brain activity using the recording device further includes measuring the local field potential (LFP) at least one of the first electrode and the second electrode. However, Dou teaches a step of recording brain activity using the recording device further includes measuring the local field potential (LFP) at least one of the first electrode and the second electrode (pars 0023, 0027-0028). Applied to the invention of Makous, the features of Dou would provide means to measure LFP at the electrodes as known in the art.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method taught by Makous with the brain activity monitoring taught by Dou, Ltd since doing so would adaptively control the stimulation parameters for maximum efficiency.
Regarding claim 48, Makous does not teach a first voltage is used to produce the first electrical signal, the voltage being between about 1 Volt and about 15 Volts. However, Dou teaches a first voltage is used to produce the first electrical signal, the first voltage being between about 1 Volt and about 15 Volts (par [0050]-[0054], table 1. 2.2 V). Applied to the invention of Makous, the features of Dou would provide the first electrical signal as claimed and known in the art.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method taught by Makous with the voltage parameters taught by Dou since doing so would adaptively control the stimulation parameters for maximum efficiency.
Alternatively with regard to claim 48, Makous does not teach the first electrical signal and the second electrical signal have a pulse width between about 50.s and .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of US 2016/0220821 A1 (O’Connell et al, hereinafter “O’Connell”)
Regarding claim 38, Makous does not teach one of the first electrode and the second electrode is a paddle-type electrode. However, O’Donnell teaches one of a first electrode and a second electrode is a paddle-type electrode (par [0048], [0103]).  Applied to the invention of Makous, the features would provide a paddle-type electrode as known in the art.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method taught by Makous with those of O’Donnell since doing so would use less power for contact area and spacing.
Makous does not teach use of a cortical strip electrode.  O’Donnell further teaches one of a first electrode and a second electrode is a cortical strip electrode (par [0048], [0103]).  Applied to the invention of Makous, the features would provide a paddle-type electrode as known in the art.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method taught by Makous .
Claim 40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of Bourne et al (Bourne, Sarah Kathleen, et al. "Mechanisms of deep brain stimulation for obsessive compulsive disorder: effects upon cells and circuits." Frontiers in integrative neuroscience 6 (2012): 29.; hereinafter “Bourne”).
Regarding claim 40, Makous teaches an apparatus for treating mental and neurological disorders involving high brain connectivity, the apparatus comprising (Fig. 1; Abstract; par [0028], [0052] - method for treating a patient having a dysfunction using a stimulation lead within the brain of a patient is provided; DBS neurostimulation system 10; disorders, such as epilepsy and Parkinson's disease): a first electrode configured to be placed within a first location within a brain circuit (par [0029]- the stimulation lead 12, which carries a plurality of electrodes 26); a second electrode configured to be placed within a second location within the brain circuit (par [0029]- the stimulation lead 12, which carries a plurality of electrodes 26); and a signal generator electrically coupled to the first electrode and the second electrode, the signal generator configured to (par [0029]- the IPG 14 includes pulse generation circuitry that delivers electrical stimulation energy in the form of a pulsed electrical waveform): generate a first signal at a first frequency and communicate the first signal to the first electrode (par [0030], [0049] - The ETS 20, which has similar pulse generation circuitry as the IPG 14, also delivers electrical stimulation energy in the form of a pulse electrical waveform to the electrode array 26 in accordance with a set of stimulation parameters; To treat Parkinson's 
Makous, however, does not explicitly state that the first and second electrodes are placed within the CSTC brain circuit.  Bourne is analogous art in regard to 
Regarding claim 42, Makous teaches the first frequency differs from the second frequency by about five Hertz (par [0048]-[0053]).
Regarding claim 43, Makous teaches the first frequency is about 130 Hertz and the second frequency is about 135 Hertz (par [0049]-range of 130 Hz-185 Hz and range of 133 Hz-188 Hz).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of Bourne, further in view of Dou.
Regarding claim 41, Makous in view of Bourne does not explicitly teach a recording device coupled to the signal generator to receive and record electrical activity .
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of Cakmak et al (US 2016/0106982 A1, hereinafter “Cakmak”).
Regarding claim 46, Makous teaches one of the first electrode and the second electrode is implanted into a ventral capsule/ventral striatum (VC/VS) of the brain (par [0053]).  Makous does not teach the first electrode is positioned at the supplementary motor area (SMA) of the brain. However, Cakmak teaches the first electrode is positioned at the supplementary motor area (SMA) of the brain (par [0005]-[0007], [0044]).  Applied to the invention of Makous, the features of Cakmak provide positioning of the first electrode at the SMA of the brain as known in the art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Cakmak in the invention of Makous, since such a modification would provide the predictable results of effective activation and normalization of an abnormal resting activity in the motor system.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Makous in view of Dou, further in view of Chib.
Regarding claim 49, Makous does not teach the method further comprises recording electrical activity measured by the first electrode and the second electrode. However, Dou teaches a method of recording brain activity using a recording device coupled to a first electrode and a second electrode (pars 0023, 0027-0028). Applied to the invention of Makous, the features of Dou would provide means to record electrical activity as claimed and known in the art.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method taught by Makous with the brain activity monitoring taught by Dou since doing so would adaptively control the stimulation parameters for maximum efficiency.
Makous nor Dou teaches the method further comprises adjusting a parameter of the first electrical signal or the second electrical signal based upon electrical activity measured by the first electrode and the second electrode. However, Chib teaches the method further comprises adjusting a parameter of the first electrical signal or the second electrical signal based upon electrical activity measured by the first electrode and the second electrode (claim 13-15; par [0031]). Applied to the invention of Makous and Dou, the features of Chib would provide parameter adjustment as claimed and known in the art.  It would have been obvious to one of ordinary skill in the art to combine the deep brain stimulation method taught by Makous with those of Dou and Chib since doing so would adaptively control the stimulation parameters for maximum efficiency.
Makous teaches the parameter of the first electrical signal or the second electrical signal that is adjusted is chosen from the group consisting of: a frequency, a voltage, an amperage, a pulse width, or a phase (par [0048]-[0053] - frequency).
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Regarding claim 30, Applicant argues that Makous does not disclose selecting unequal frequencies to elicit disharmony that reduces coherence within a brain circuit and therefore fails to anticipate the claim.  Instead, Applicant argues that Makous is directed to reducing the number of bores to stimulate the brain and reduce helicopter effect.  Applicant respectfully disagrees.  The claim is drawn to a first and second electrical signal with different frequencies provided to the patient via DBS.  Makous meets the location, frequency, and electrode requirements of the claim.  Examiner interprets that the therapy delivered by Makous would inherently provide the intended stimulation as recited in instant claim 30.  Examiner further notes that claims 36 and 37 recite the only other recited frequency requirements for DBS (including differing frequencies by more than 1 Hz, first frequency greater than 100 Hz or second frequency greater than 100 Hz).  The claims do not include any other recitations to how the frequency is selected.  Therefore, if the explicit frequencies as included in the claims are met, the intended effect is also inherently provided by the prior art.
Regarding claim 40, the rejection as provided above includes an additional prior art reference to address stimulation of the CSTC brain circuit as recited in the amended instant claims.  The Bourne reference shows it was known to provide DBS for stimulation of the CSTC circuit.  Makous in view of Bourne provide selection of first and second frequencies to elicit disharmony that reduces coherence within a brain circuit as provided within the CSTC brain circuit.  Claim 40 is drawn to a first and second 
Regarding claim 44, Applicant argues that Makous does not disclose selecting unequal frequencies to elicit disharmony that reduces coherence within a brain circuit and therefore fails to anticipate the claim.  Instead, Applicant argues that Makous is directed to reducing the number of bores to stimulate the brain and reduce helicopter effect.  Applicant respectfully disagrees.  The claim is drawn to a first and second electrical signal with different frequencies provided to the patient via DBS.  Makous meets the location, frequency, and electrode requirements of the claim.  Examiner interprets that the therapy delivered by Makous would inherently provide the intended stimulation as recited in instant claim 30.  Examiner further notes that claims 36 and 37 recite the only other recited frequency requirements for DBS (including differing frequencies by more than 1 Hz, first frequency greater than 100 Hz or second frequency greater than 100 Hz).  The claims do not include any other recitations to how the frequency is selected.  Therefore, if the explicit frequencies as included in the claims are met, the intended effect is also inherently provided by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799